Citation Nr: 1018065	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  05-39 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to March 
1970.  

This appeal arises from June and August 2004 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas.  


FINDINGS OF FACT

1.  At service entrance examination no disorders of the low 
back were noted.  

2.  March 1968 X-rays revealed a transitional vertebra at S-
1.  

3.  The claims folder includes diagnosis of a congenital low 
back disorder.  

4.  Service treatment records include complaints of low back 
pain in March 1968 and April 1969.  

5.  At service separation no abnormalities of the low back 
were noted.  

6.  A congenital back disorder clearly and unmistakably 
existed prior to service and clearly and unmistakably was not 
aggravated by service.  

7.  The current diagnoses of degenerative disc disease of the 
lumbar spine and chronic lumbar strain have not been shown to 
be related to service.  


CONCLUSION OF LAW

The criteria for service connection for a low back disorder 
have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112 (West 
2002);38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  

The Veteran filed his claim for service connection for a low 
back injury in March 2004.  The RO sent the Veteran a letter 
in April 2004.  The letter explained about VA's duty to 
assist him in obtaining evidence, what was needed from the 
Veteran, what the evidence must show to support his claim and 
the status of his claim.  

In December 2005, the Veteran informed VA he had been 
examined at Baptist Medical Center in March of 1971.  The RO 
sent letters to the Baptist Medical Center in December 2005 
and March 2006 requesting any records of the Veteran.  
Baptist Medical Center responded twice in March 2006 stating 
they were unable to locate any records even after a search of 
their archive.  The June 2006 Supplemental Statement of the 
Case informed the Veteran of that response.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that VCAA notice of requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  The RO sent the Veteran a 
letter in March 2006 which notified him of the type of 
evidence necessary to establish a disability rating or 
effective date for any increase.  

The Veteran has not identified any additional available 
relevant evidence.  He has been examined by VA and a medical 
opinion has been obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the Veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  


Relevant Laws and Regulations: To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306 (2009)

Factual Background:  At service entrance in June 1966, the 
Veteran's spine was noted to be normal.  Nevertheless, the 
Veteran on his June 1966 Report of Medical History checked a 
history of recurrent back pain and on the reverse was written 
by the physician "pains in back" reviewed history "do not 
believe any significant complaints are present."  

In March 1968, the Veteran was seen for bilateral upper 
lumbar and lower dorsal spine aches, T8-T1-L1.  It was noted 
"after policing Sunday."  The physician ordered X-rays of 
the lumbar and dorsal spine.  The impression noted was "R/O 
Schererman's Disease or Juv Ring Epiphysistis."  March 1968 
X-rays of the dorsal spine were radiographically normal.  X-
rays of the lumbar spine revealed an S1 transitional vertebra 
but were otherwise within normal limits.  

Service treatment records reveal the Veteran was seen five 
days later and notes indicate his back symptoms had improved.  
A probable sprain was noted and the medical officer noted the 
films were negative.  

April 1969 service treatment records indicate the Veteran 
again reported his back hurt.  He had woken up with pain in 
his back and mid lumbar area.  He told the examiner he had 
back pain previously.  Physical examination revealed 2-3+ 
muscular spasm.  Norflex was prescribed.  

On separation from service in January 1970, the Veteran 
checked the box on his a Report of Medical History indicating 
he had recurrent back pain.  On the second page of the form 
was typed "Recurrent back pain, mild, postural" with no 
complications and no sequelae.  The Report of Medical 
Examination conducted in January 1970 reflects the clinical 
evaluation of the spine was normal.  

An October 2006 letter from Dr. L. documents he treated the 
Veteran from September 1976 to August 1978 when he was 
working as a family practitioner.  He had treated the Veteran 
for recurrent back pain on several occasions.  He recalled 
the Veteran had related his back problems to lifting a heavy 
piece of equipment while stationed on the island of Guam in 
the late 1960's.  Dr. L. stated he had maintained a 
friendship with the Veteran over the years since he had left 
to practice ophthalmology.  He was reasonably certain (i.e. 
more likely than not ) that his back injury was service 
connected and more specifically to that time he was required 
to lift a very heavy piece of equipment.  

The claims folder contains the Veteran's records of private 
medical treatment dating from 1988.  The first documented 
accounts of back pain appear in March 1992 records.  Straight 
leg raising was positive on the right.  Reflexes were 2+.  
Lumbar back strain was the impression.  April 1992 private 
medical records reveal the Veteran complained of back pain 
which he thought might be his kidneys.  He complained of pain 
at L-3.  The diagnostic impression was prostatitis and lumbar 
back strain.  

In February 1994, the Veteran again complained of low back 
pain.  His reflexes were 2+ and straight leg raising was 
negative at 90 degrees.  The plan was to perform a computed 
tomography scan of the lumbar spine.  March 1994 records 
indicate the scan had equivocal findings of L4-5.  His 
prostate was mildly tender.  The diagnostic impression was 
prostatitis.  

July 1998 private medical records reveal the Veteran had pain 
which he thought was his kidneys.  The Veteran was a rural 
carrier with the U.S. Postal Service.  A week and a half 
before he had been playing golf, stepped out of his truck and 
his back started hurting.  He burned across his back and down 
his right hip.  There was no tenderness in the low back 
muscles.  His reflexes were 2+.  Straight leg raising was to 
75 degrees on the right.  The assessment was low back muscle 
strain.  March 1999 records indicate that straight leg 
raising was positive, right greater than left, at 90 degrees.  
Sciatica was diagnosed.  The Veteran was seen again in July 
2000 for lumbar back pain.  

A magnetic resonance imaging (MRI)was performed in May 2002.  
It revealed disc bulging a L3-L4, L4-L5 and L5-S1.  

A February 2004 letter from Dr. K., the Veteran's 
chiropractor reads as follows:  

(The Veteran) was first seen in my office 
on July 10, 1998, with the chief 
complaint of lower back pain and 
splinting paravertebral muscle spasm.  He 
related that his back problems started in 
1969, when he was helping to lift a five-
hundred pound mosquito fogger while 
serving in the armed forces.  He stated 
that he had had episodic back pain since 
this accident and that the frequency and 
severity has increased as he aged.  

In August 2004, the Veteran was examined by a VA Nurse 
Practitioner at Poplar Bluff.  She diagnosed L&S broad based 
disc bulging.  The nurse practitioner provided an opinion 
which tended to weigh against the claim, namely that it was 
not likely that the back problem in service was the back 
problem now, but stated that if further evidence is found, 
then another opinion would have to be rendered.  

In September 2008, the nurse practitioner reviewed the record 
and recommended that an orthopedic specialist evaluate the 
case.  She noted the closest VA facility in Arkansas with an 
orthopedist was Little Rock

The Appeals Management Center requested another VA 
examination at Little Rock but did not specify or request an 
orthopedist.  The Veteran was seen, gave his history and was 
examined by a physician at the Little Rock VA Medical Center 
in June 2009.  Chronic lumbar sprain with congenital anomaly 
S1-2 and degenerative disk disease at that level were 
diagnosed.  No clear opinion was offered as to the etiology 
of the current back disorders.   

The Board requested a medical opinion in October 2009.  The 
Veteran's claims folder was transferred to the VA physician 
for review and an opinion.  In a January 2010 letter he 
responded as follows:

The seven year gap of reported back pain 
precludes a cause and affect, proximate 
cause relationship being established.  
Therefore, the current accepted condition 
of degenerative lumbar disc disease 
(multiple events) and chronic lumbar 
strain is not proved to be related to the 
two transient incidents reported in his 
medical file.  Thus in my opinion, his 
present condition is not related to his 
military service.  

Medical principles involved: Congenital 
condition such as transitional S1 
vertebra or Schererman's Disease is not 
accepted as a condition of degenerative 
lumbar disc disease at least not as 
likely as 50 percent probability.  

On the letter requesting his medical opinion the VA physician 
answered the specific questions posed by the Board as 
follows:  

Did the Veteran have a back disorder which pre-existed his 
entrance into the service? 
-Yes.  

If so, what clinical evidence supports such a finding.  
-X-rays of March 1968.  

If the Veteran had a pre-existing back disorder, do the 
symptoms noted in service represent an increase in the 
underlying pathology of that back disorder?  If so, was it 
beyond the natural progress of the pre-existing back 
disorder?  
-No.  

If the Veteran did not have a pre-existing back disorder, for 
each of the currently diagnosed thoracic and lumbar disorders 
diagnosed, is it at least as likely as not (50 percent 
probability) that they began in service or are related to 
service?  
-No.  

After developing additional evidence in this case, the Board, 
in accordance with Thurber v. Brown, 5 Vet. App. 119 (1993), 
sent the Veteran a letter in February 2010 which informed him 
of the additional evidence, and provided an opportunity to 
respond.  

In response the Veteran submitted a letter from Dr. D, dated 
in April 2010.  It reads as follows:

This letter is written regarding (the 
Veteran) a man that I have followed in 
our clinic for a long period of time.  
(The Veteran) served in the US Military 
in the late 1960's and received an injury 
while he was on active duty.  

(The Veteran) has had back problems since 
that time.  A recent letter from the V.A 
system stated there was no back pain from 
March of 1969 to September 1976.  In fact 
(the Veteran) was in continuous pain 
during that time.  

(The Veteran) states he was accepted for 
employment with Missouri-Pacific Railroad 
(now Union Pacific) in 1971.  However, 
during the physical exam he was rejected 
for employment and was told by the 
examining physician this was due to his 
back injury sustained at Anderson AFB 
Guam.  This exam was conducted at Baptist 
Hospital in Little Rock.  

(The Veteran) has had ongoing problems as 
long as I have known him.  He states his 
problems all stem from his injury while 
on active duty in the military.  

This patient is a long term employee with 
the United States Postal Service.  He is 
a very honest and straightforward 
individual and I believe what he has 
stated concerning his injury and 
subsequent problems is accurate.  I have 
followed him for many years and watched 
him struggle to continue to work despite 
his back pain.  

Recently he reached a point that he could 
no longer work at any capacity.  I feel 
that (the Veteran's) back problems are 
certainly related to his injury during 
his military service.  He states he had 
no back problems until that incident and 
the pain has been ongoing chronic 
problems since that incident.  

Analysis.  The factual background set out above poses complex 
questions involving not only the possibility of a preexisting 
back disorder, but one of congenital origin.  

The first question presented by the facts above is whether 
the Veteran had a back disorder when he entered the service.  
The regulations provide that a Veteran will be considered to 
have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  When no disorders are noted on entrance 
examination the presumption of soundness is afforded the 
Veteran.  

No back conditions were "noted" on the service examination 
report at entrance.  The Veteran did give a history of back 
pain.  As no conditions of the back were noted the Veteran is 
presumed to have been sound at service entrance.  

The reports of medical history given by the Veteran for the 
purposes of treatment are insufficient to rebut the 
presumption of soundness.  Parker v. Derwinski, 1 Vet. 
App. 522 (1991).  

Even though the statement given of a history of recurrent 
back pain was not given for the purposes of treatment it 
alone does not "clearly and unmistakably" demonstrate that 
a back disorder existed at that time.  In order to rebut the 
presumption of soundness that arises when a Veteran is 
examined and no disorder is noted on entrance examination, 
the evidence must be clear and unmistakable.  VAOPGPREC 3-03.  

To address this question the Board requested a VA physician 
review the record and determine whether the Veteran had a 
pre-existing back disorder.  The VA examiner stated 
unequivocally, yes, that the Veteran's back disorder pre-
existed service.  The basis for his finding was the report of 
the March 1968 X-rays of the lumbar spine which showed a 
transitional vertebra.  

When weighing the evidence to determine if the existence of a 
preexisting disability is clear and unmistakable the 
regulations instruct that the medical record, established 
medical principles, and the history are all to be considered.  
When considering the evidence as a whole, the Board noted the 
statement of the Veteran at service entrance that he had a 
history of back pain, the March 1968 X-rays in service, the 
June 2009 diagnosis of a congenital anomaly at S1-2, and the 
medical opinion of January 2010 are all consistent with a 
finding that the Veteran had a back disorder when he entered 
the service.  Clearly and unmistakably the Veteran had a 
congenital back disorder when he entered the service.  The 
presumption of soundness has been rebutted.  

The regulations state that congenital and developmental 
defects as such are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. 
§ 3.303(c)(2009).  However, VA General Counsel in VAOPGPREC 
82-90 instructed that while it is clear congenital or 
developmental defects may not be service connected because 
they are not diseases or injuries under the law.  We must 
caution, however, that many such defects can be subject to 
superimposed disease or injury.  If, during an individual's 
military service, superimposed disease or injury does occur, 
service connection may indeed be warranted for the resultant 
disability.  

The opinion goes further and explains the term defects is 
defined as a structural or inherent abnormality which is more 
or less stationary in nature.  The distinction between a 
disease and a defect is that a disease is considered capable 
of improving or deteriorating, whereas a defect is not 
considered capable of improving or deteriorating.  See 
VAOPGPREC 82-90.  The VA General Counsel concluded that 
diseases of congenital origin may be aggravated in service 
but not defects.  

The next question to be addressed is whether the Veteran's 
pre-existing back disorder was aggravated in service.  That 
requires a two fold analysis, one addressing whether there 
was any increase in the pathology of the preexisting disorder 
and the other whether any disease or injury was superimposed 
upon his congenital disorder.  

The statute 38 U.S.C.A. § 1153 and regulation 38 C.F.R. 
§ 3.306(a) provide that a preexisting injury or disease will 
be considered to have been aggravated by active military 
service where there is an increase in disability in such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).  The clear and 
unmistakable evidence standard is an onerous one and requires 
that the no aggravation result be undebatable.  See Cotant v. 
Principi, 17 Vet. App. 116, 131 (2003).  

The VA physician again answered unequivocally the "no" when 
asked if there had been an increase in the underlying 
pathology of the back disorder.  This is consistent with the 
service treatment records which contain two episodes of back 
pain, only.  At service separation no back disorder was 
noted.  The Court has held that temporary or intermittent 
flare-ups of a preservice condition, without evidence of 
worsening of the underlying condition as contrasted with 
symptoms, are not sufficient to be considered aggravation.  
See Hunt v. Derwinski, 1 Vet. App. 292, 296-297 (1991).  
There is no evidence in service or for many years thereafter 
which would support finding any increase in the underlying 
pathology of the Veteran's preexisting lumbar spine disorder.  
For instance, there is no evidence of arthritis during the 
initial post service year.  38 C.F.R. §§ 3.307, 3.309.  

Consequently, the Board has concluded there was no increase 
in the underlying pathology of the congenital back disorder 
in service.  

The Board has also considered whether there was any 
superimposed injury to the back in service.  The Veteran 
contends that he "injured" his back in service and has had 
back pain continuously since the late 1960's.  First, that 
statement is not consistent with his earlier statements made 
at the time of service entrance that he had a history of 
recurrent back pain.  

The Board carefully read the service treatment records and 
found no references to the Veteran having back pain after 
lifting heavy containers.  The records have no descriptions 
of any such event in service.  On the first occasion he was 
seen with complaints of back pain he reported having spent 
the day "policing."  On the second visit for back pain, he 
reported getting up in the morning with back pain.  Notably 
at service separation no description of any injury was noted.  
His back pain was referred to as mild and of postural origin, 
with no complications and no sequelae.  The Board has 
concluded the Veteran's current statements are inconsistent 
with the contemporaneous service record.  His statements are 
therefore not credible and of no probative value.  Based on 
the foregoing, the Board finds that the evidence clearly and 
unmistakably shows there was no aggravation of a pre-existing 
disorder in service.

Next, the Board considered whether the muscle strain noted in 
service caused the development of his current low back 
pathology.  Or is there continuity of symptomatology which 
would provide a basis for finding the Veteran incurred a 
chronic back disorder in service.  

Notwithstanding any showing of in-service symptoms and post-
service continuity of symptomatology, medical expertise is 
still required to relate the appellant's present disorder 
etiologically to in-service and post-service symptoms.  See 
Savage v. Gober, 10 Vet. App. 489 (1997); Sacks v. West, 
11 Vet. App. 314 (1998).  The Veteran's back pathology 
presents questions of etiology that only a qualified medical 
professional would be competent to address.  

Unlike a claim for service connection where the question of 
chronicity of symptomatology since service is pivotal, the 
facts before us would clearly indicate the Veteran had back 
pain, prior to service, in service and probably since 
service.  That fact does not however demonstrate the origins 
or nature of his back pain are or were all related to the 
same etiology.  For instance, in service his complaints were 
limited to pain in the low and thoracic spine and muscle 
spasm.  In March 1999 the Veteran had positive straight leg 
raising with diagnosis of sciatica.  His complaints of back 
pain in service were "postural" in origin according to the 
examiner at separation.  There is no diagnosis of sciatica or 
complaints of radicular pain in service.  

The Veteran has not presented any evidence demonstrating he 
has any special knowledge or training that would qualify him 
to provide a medical opinion, particularly with a complex 
medical history such as his.  38 C.F.R. § 3.159 (2009)

He has submitted letters from his private physicians that 
report his history and relate his current back problems to 
his injury in service.  The Board carefully read those 
letters and the history contained in his private medical 
records which refer to having back pain since service.  
Neither Dr. L., Dr. K., or Dr. D. indicate they reviewed the 
Veteran's service treatment records.  None of them indicate 
having reviewed the report of the March 1968 X-rays showing a 
transitional vertebra.  Their conclusions are based 
exclusively upon the history as given by the Veteran.  Dr. L. 
in his statement indicated the Veteran had "related" his 
back problems to lifting a heavy piece of equipment in 
service.  In his February 2004 letter Dr. K. also stated the 
Veteran "related" his back problems started in 1969.  In 
April 2010, through out the letter Dr. D. reports the Veteran 
"stated" he was accepted for employment and rejected due to 
his back injury.  In the next paragraph he again wrote the 
Veteran stated his problems stemmed from his injury on active 
duty.  

The history given by the Veteran is clearly inaccurate as he 
did not inform his private physicians of his congenital low 
back disorder or offer them an opportunity to review his 
service treatment records.  Their opinions are not based on 
his complete history.  The statements from his private 
physicians are based not on medical principles or a clinical 
review but on their reliance on the veracity of the Veteran.  

In Coburn v. Nicholson,19 Vet. App. 427 (2006) the Court 
pointed out that reliance on a veteran's statements renders a 
medical report incredible only if the Board rejects the 
statements of the veteran.  See Kowalski v. Nicholson, 19 
Vet. App. 171, 179 (2005), (citing Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992), for the proposition that Board may 
not disregard a medical opinion solely on the rationale that 
the medical opinion was based on a history given by the 
veteran); see also Reonal v. Brown, 5 Vet. App. 458, 460 
(1993) (finding Board may reject medical opinion based on 
facts provided by the veteran previously found to be 
inaccurate); Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(finding Board is not bound to accept uncorroborated account 
of veteran's medical history but must assess the credibility 
and weight of the evidence provided by the veteran).  In this 
case the Board has rejected the Veteran's history of a injury 
sustained after lifting a heavy object in service.  

The statement of the Veteran that a doctor told him in 1971 
he was rejected due to in-service injury is also of no 
probative value.  First, there is no indication the physician 
in 1971 read his service medical records.  Two, in Robinette 
v. Brown, 8 Vet. App. 69 (1995) it was held that a layman's 
account of what a physician purportedly said, filtered as it 
was through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 
"medical" evidence.  See also Warren v. Brown, 6 Vet. 
App. 4,6 (1993).  And the report of that statement by the 
Veteran which was included in the letter from Dr. D., in 
April 2010 is merely repeating what the Veteran told her 
another doctor said.  The statements of the Veteran's private 
physicians are of no probative value.  

Even if the Board considered the Veteran sustained an injury 
such as a muscle strain or sprain in service, the evidence 
must show it is related to his current low back disorders, 
degenerative disc disease of the lumbar spine and chronic 
lumbar strain.  The VA physician in January 2010 found the 
degenerative lumbar disc disease and chronic lumbar strain 
were not related to the two transient incidents in his 
medical file.  His present condition was not related to his 
military service.  This is the only fully informed medical 
opinion which is of record.  

The preponderance of the evidence is against the claim for 
service connection for a low back disorder.  


ORDER

Service connection for a low back disorder is denied.  



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


